Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 8, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HIDEAKI (JP 2002-98202).

Regarding Claim 1, HIDEAKI teaches A toothed belt (10)(10’) power-transmission device comprising: a toothed belt having belt teeth and belt tooth bottom portions formed alternately; and a toothed pulley having pulley teeth and pulley tooth bottom portions formed alternately to be configured to mesh with the toothed belt, wherein tip ends of the belt teeth are in contact with the pulley tooth bottom portions, and wherein tip ends of the pulley teeth are not in contact with the belt tooth bottom portions to provide a gap between the tip ends of the pulley teeth and the belt tooth bottom portions [0044].



Regarding Claim 8, HIDEAKI teaches wherein the back surface portion (11)(11’) and the belt teeth (13) are integrally formed of a thermoplastic elastomer, and the thermoplastic elastomer comprises at least one selected from the group consisting of polyurethane thermoplastic elastomers, polyester thermoplastic elastomers, polystyrene thermoplastic elastomers, polyolefin thermoplastic elastomers, polyamide thermoplastic elastomers, and vinyl chloride thermoplastic elastomers [0034].

Regarding Claim 11, HIDEAKI teaches wherein a reinforcing cloth is disposed on surfaces of the belt teeth and surfaces of the belt tooth bottom portions [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEAKI (JP 2002-98202).

Regarding Claim 2, HIDEAKI does not teach wherein the gap is 5 to 11% of a height of the belt teeth. 
HIDEAKI discloses the result effective variable since it has a gap having some percentage of the belt teeth height.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to allow the tooth to easily mesh with the sprocket even as the belt tooth lengthens through applied torque or due to thermal expansion while allowing the sprocket to belt tooth to be tall enough to transfer the required amount of torque.

Regarding Claim 3, HIDEAKI does not teach wherein at a central position of the belt teeth in a height direction of the belt teeth, a backlash of 2.5 to 3.5% of a width of the belt teeth at the central position is provided between the belt teeth and the pulley teeth. 
HIDEAKI discloses the result effective variable since it has backlash of a width of the belt teeth at the central position of some amount.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to allow the tooth to easily mesh with the sprocket even as the belt tooth 

Regarding Claim 4, HIDEAKI does not teach wherein the belt teeth has a pitch of 14 mm or more, and wherein the belt teeth has a height of 5 mm or more.
HIDEAKI discloses the result effective variable since it has a tooth pitch of some amount and a tooth height of some amount.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameters as result effective variables and optimize them to allow the tooth to easily bend at a required radius to mesh with the sprocket and allow the belt teeth to transfer a required amount of torque.


Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEAKI (JP 2002-98202) in view of TAMURA (2017/0248208)

Regarding Claim 6, HIDEAKI does not teach wherein each of the plurality of tension members: comprises a steel cord, has a strength of 7 to 8 KN, and has a diameter of 2.3 to 2.6 mm.
TAMURA teaches wherein each of the plurality of tension members: comprises a steel cord (25), has a strength of 7 to 8 KN, and has a diameter of 2.3 to 2.6 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the cords in HIDEAKI so it has the characteristics in 

Regarding Claim 7, HIDEAKI does not teach wherein the plurality of tension members have a pitch of 3.0 to 3.7 mm, and wherein the plurality of tension members have an interval therebetween of 0.4 to 1.4 mm.
TAMURA teaches wherein the plurality of tension members (25) have a pitch of 3.0 to 3.7 mm, and wherein the plurality of tension members have an interval therebetween of 0.4 to 1.4 mm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the cords in HIDEAKI so it has the characteristics in TAMURA as a matter of design choice so the belt has the required strength for a given application.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEAKI (JP 2002-98202) in view of KAZUYA (JP 62-88842).

Regarding Claim 9, HIDEAKI does not teach wherein the back surface portion and the belt teeth are integrally formed of a thermoplastic elastomer that is a polyurethane thermoplastic elastomer and has a hardness of 38 to 53°.
KAZUYA teaches wherein the back surface portion and the belt teeth are integrally formed of a thermoplastic elastomer that is a polyurethane thermoplastic 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the elastomer in HIDEAKI so it has the characteristics in KAZUYA as a matter of design choice so the belt has the required strength and flexibility for a given application.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEAKI (JP 2002-98202) in view of EIKI (JP 2016-211734).

Regarding Claim 10, HIDEAKI does not teach wherein the toothed belt has a belt strength of 1.85 kN or more per 1 mm of a belt width.
EIKI teaches wherein the toothed belt has a belt strength of 1.85 kN or more per 1 mm of a belt width (Table 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the elastomer in HIDEAKI so it has the characteristics in KAZUYA as a matter of design choice so the belt has the required strength and flexibility for a given application while allowing the belt to fit within given space constraints.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654